Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2661 Filed 06/15/21 Page 1 of 32




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 Michael P. Hamilton,

                         Petitioner,    Case No. 19 -12619

 v.                                     Judith E. Levy
                                        United States District Judge
 Randee Rewerts,

                       Respondent.

 ________________________________/

   OPINION AND ORDER DENYING PETITION FOR WRIT OF
      HABEAS CORPUS [1], DENYING CERTIFICATE OF
    APPEALABILITY AND DENYING LEAVE TO APPEAL IN
                   FORMA PAUPERIS

      Michael P. Hamilton, (“Petitioner”), confined at the Carson City

Correctional Facility in Carson City, Michigan, filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 through Christine A.

Pagac and Michael R. Waldo of the State Appellate Defender Office.

Petitioner challenges his conviction for first-degree premeditated

murder, Mich. Comp. Laws § 750.316, assault with intent to commit

murder, Mich. Comp. Laws § 750.83, two counts of possession of a firearm

during the commission of a felony, [felony-firearm], Mich. Comp. Laws §
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2662 Filed 06/15/21 Page 2 of 32




750.227b, and two counts of unlawfully driving away an automobile,

Mich. Comp. Laws § 750.413.

        For the reasons set forth below, the Court dismisses the petition,

denies a certificate of appealability, and denies permission to proceed in

forma pauperis on appeal.

   I.     Background

        Petitioner was convicted following a jury trial in the Jackson

County Circuit Court. “The facts as recited by the Michigan Court of

Appeals are presumed correct on habeas review pursuant to 28 U.S.C. §

2254(e)(1).” Shimel v. Warren, 838 F.3d 685, 688 (6th Cir. 2016). Those

are as follows:

        On September 8, 2012, Richard Marcyan and his brother,
        Robert Marcyan, went to 1789 Wamplers Lake Road to look
        at the cottage’s deck. Defendant’s father, Mark Hamilton, had
        asked Richard about making some repairs to it. At the cottage,
        Richard and Robert spoke with defendant. While Richard was
        subsequently speaking with Mark on the telephone,
        defendant went inside the cottage and came back to the deck.
        He had a shirt over his hand. Richard then heard a “bang” and
        a “boom,” and when he looked over at Robert, Robert was lying
        on the deck, bleeding. As Richard called 911, he heard more
        gunshots. Richard ran through the neighboring yards. When
        the gunfire stopped, Richard was standing near the trunk of
        Robert’s car, a BMW. Defendant was near the car’s hood.
        Defendant pointed a gun at Richard, smiled, and pulled the

                                      2
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2663 Filed 06/15/21 Page 3 of 32




      trigger. No bullets fired. After Richard ran to a neighboring
      house, defendant drove off in Robert’s car. Defendant crashed
      the car, and then he drove off in a pick-up truck. At trial,
      defendant did not dispute that he committed the charged
      crimes. Rather, he claimed that he was legally insane on
      September 8, 2012, because he was involuntarily intoxicated
      from Adderall, which he had been prescribed.

   People v. Hamilton, No. 319980, 2016 WL 514288, at *1 (Mich. Ct. App.

Feb. 9, 2016).

      After Petitioner’s conviction, the trial court conducted an

evidentiary hearing on Petitioner’s ineffective assistance of counsel claim

pursuant to People v. Ginther, 390 Mich. 436 (1973). The evidentiary

hearing was held before Judge McBain on December 12, 2014, after

which Judge McBain ruled that trial counsel had not been ineffective.

(See Petitioner’s Appendix A.) (ECF No. 1-2.)

      Petitioner’s conviction was affirmed by the Michigan Court of

Appeals. People v. Hamilton, No. 319980, 2016 WL 514288 (Mich. Ct.

App. Feb. 9, 2016) (Shapiro, J., dissenting).

      The Michigan Supreme Court remanded the case to the Michigan

Court of Appeals for that court to reconsider Petitioner’s claim regarding

the qualification and testimony of prosecution expert witness Rosemary

Heise. The Court found that the Michigan Court of Appeals erred in

                                      3
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2664 Filed 06/15/21 Page 4 of 32




determining that Heise’s testimony was harmless because it was

arguably cumulative. The Michigan Supreme Court denied Petitioner

leave to appeal with respect to his remaining claims. People v. Hamilton,

500 Mich. 938 (2017).

         On remand, the Michigan Court of Appeals again determined that

the admission of Heise’s testimony was harmless error. People v.

Hamilton, No. 319980, 2017 WL 3316958 (Mich. Ct. App. Aug. 1, 2017)

(Shapiro, J., dissenting); lv. den. 501 Mich. 1094 (2018) (McCormack,

Justice, dissenting).

         Petitioner seeks a writ of habeas corpus on the following ground:

         Mr. Hamilton was denied his Sixth Amendment right to the
         effective assistance of counsel where his trial attorney failed
         to present, or failed to discover through a reasonable
         investigation, evidence which would have directly
         contradicted the prosecution’s assertion that Mr. Hamilton
         attempted to break into a neighbor’s cottage, had broken into
         his parents’ cottage, and was in the process of stealing
         property from his parents’ cottage when the Marcyan brothers
         arrived at the cottage, and that his motive for shooting Robert
         Marcyan was an attempted robbery.

(ECF No. 1.)

   II.     Legal Standard




                                       4
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2665 Filed 06/15/21 Page 5 of 32




      A § 2254 habeas petition is governed by the heightened standard of

review set forth in the Anti-Terrorism and Effective Death Penalty Act

(AEDPA). 28 U.S.C. § 2254. To obtain relief, habeas petitioners who raise

claims previously adjudicated by state-courts must “show that the

relevant state-court ‘decision’ (1) ‘was contrary to, or involved an

unreasonable application of, clearly established Federal law,’ or (2) ‘was

based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceedings.’” Wilson v. Sellers, 138

S. Ct. 1188, 1191 (2018) (quoting 28 U.S.C. § 2254(d)).

      The focus of this standard “is not whether a federal court believes

the state court’s determination was incorrect but whether that

determination was unreasonable—a substantially higher threshold.”

Schriro v. Landrigan, 550 U.S. 465, 473 (2007). The “AEDPA thus

imposes a highly deferential standard for evaluating state-court rulings

and demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal citations and quotation

marks omitted).

      Ultimately, “[a] state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could


                                      5
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2666 Filed 06/15/21 Page 6 of 32




disagree’ on the correctness of the state court’s decision.” Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)). Additionally, a state-court’s factual determinations

are presumed correct on federal habeas review, 28 U.S.C. § 2254(e)(1),

and review is “limited to the record that was before the state court.”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

   III. Discussion

      Petitioner argues that trial counsel was ineffective for failing to call

Petitioner’s mother, Bernadette Hamilton, to offer testimony that would

have rebutted the prosecution’s theory that Petitioner’s motive for

shooting the victim was part of an armed robbery or theft. Petitioner

claims that this testimony would have bolstered his insanity defense.

      To show that he was denied the effective assistance of counsel

under federal constitutional standards, a defendant must satisfy a two-

prong test. First, the defendant must demonstrate that, considering all

of the circumstances, counsel’s performance was so deficient that the

attorney was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Strickland v. Washington, 466 U.S. 668, 687 (1984). In so

doing, the defendant must overcome a strong presumption that counsel’s


                                      6
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2667 Filed 06/15/21 Page 7 of 32




behavior lies within the wide range of reasonable professional assistance.

Id. In other words, Petitioner must overcome the presumption that,

under the circumstances, the challenged action might be a sound trial

strategy. Strickland, 466 U.S. at 689. Second, the defendant must show

that such performance prejudiced his defense. Id. To demonstrate

prejudice, the defendant must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694.

“Strickland’s test for prejudice is a demanding one. ‘The likelihood of a

different result must be substantial, not just conceivable.’” Storey v.

Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011) (quoting Harrington, 562

U.S. at 112). The Supreme Court’s holding in Strickland places the

burden on the defendant who raises a claim of ineffective assistance of

counsel, and not the state, to show a reasonable probability that the

result of the proceeding would have been different, but for counsel’s

allegedly deficient performance. See Wong v. Belmontes, 558 U.S. 15, 27

(2009).

      On habeas review, “the question ‘is not whether a federal court

believes the state court’s determination’ under the Strickland standard


                                      7
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2668 Filed 06/15/21 Page 8 of 32




‘was incorrect but whether that determination was unreasonable– a

substantially higher threshold.’” Knowles v. Mirzayance, 556 U.S. 111,

123 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). “The

pivotal question is whether the state court’s application of the Strickland

standard was unreasonable. This is different from asking whether

defense counsel’s performance fell below Strickland’s standard.”

Harrington v. Richter, 562 U.S. at 101. Indeed, “because the Strickland

standard is a general standard, a state court has even more latitude to

reasonably determine that a defendant has not satisfied that standard.”

Knowles, 556 U.S. at 123 (citing Yarborough v. Alvarado, 541 U.S. at

664). Pursuant to the § 2254(d)(1) standard, a “doubly deferential judicial

review” applies to a Strickland claim brought by a habeas petitioner. Id.

This means that on habeas review of a state-court conviction, “[A] state

court must be granted a deference and latitude that are not in operation

when the case involves review under the Strickland standard itself.”

Harrington, 562 U.S. at 101. “Surmounting Strickland’s high bar is never

an easy task.” Id. at 105 (quoting Padilla v. Kentucky, 559 U.S. 356, 371

(2010)).

      Because of this doubly deferential standard, the Supreme Court


                                      8
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2669 Filed 06/15/21 Page 9 of 32




has set forth that:

      Federal habeas courts must guard against the danger of
      equating    unreasonableness      under     Strickland    with
      unreasonableness under § 2254(d). When § 2254(d) applies,
      the question is not whether counsel’s actions were reasonable.
      The question is whether there is any reasonable argument
      that counsel satisfied Strickland’s deferential standard.

Harrington v. Richter, 562 U.S. at 105.

      In addition, a reviewing court must not merely give defense counsel

the benefit of the doubt but must also affirmatively entertain the range

of possible reasons that counsel may have had for proceeding as he did.

Cullen v. Pinholster, 563 U.S. 170, 196 (2011).

      As set forth above, after Petitioner’s conviction, the trial court

conducted a hearing on Petitioner’s ineffective assistance of counsel claim

pursuant to People v. Ginther, 390 Mich. 436 (1973). The evidentiary

hearing was held on December 12, 2014, after which the judge ruled that

trial counsel had not been ineffective. (See Petitioner’s Appendix A.) (ECF

No. 1-2.)

      Petitioner’s mother, Bernadette Hamilton, testified that she

attended Petitioner’s trial. (ECF No. 1-2, PageID.68.) Mrs. Hamilton

identified People’s Exhibit 16 as a photo of the family cottage taken from


                                      9
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2670 Filed 06/15/21 Page 10 of 32




 the lakeside. In the photo, one of the six sliding screen doors on the

 lakeside of the cottage is missing. (Id. at PageID.70.) Mrs. Hamilton

 testified that she removed the screen door, which had been broken while

 being cleaned, and had taken it in to be repaired in July or August of

 2012, before the date of the incident. (Id. at PageID.71–72.) As of the date

 of the incident, the screen had not been replaced, since the repair

 company had gone out of business. The company had not returned the

 screen door to the Hamiltons. (Id. at PageID.73.)

       Mrs. Hamilton testified that Exhibit 23 was a photo showing the

 inside of the cottage. The photo showed a brown bag which Mrs. Hamilton

 indicated was often used by the family members to transport their

 personal belongings. Exhibit 24 again showed the brown bag containing

 a boom box or X-box, and a DVD player that belonged to Petitioner. Mrs.

 Hamilton testified that Petitioner often took these items to and from the

 cottage when he went there from his home. Mrs. Hamilton testified that

 she did not see anything in the bag that belonged solely to her or her

 husband. Mrs. Hamilton indicated that everyone in the family would use

 these devices when Petitioner had them at the cottage or left them there.

 She testified that Exhibit 26 showed, among other things in the cottage,


                                      10
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2671 Filed 06/15/21 Page 11 of 32




 a red bag (which was originally a dog blanket) containing items including

 a lantern that was going to be hung outside the cottage and several DVDs

 that belonged to Petitioner. (Id. at PageID.75–76.) She further testified

 that Exhibit 25 showed several tools belonging to the family that were

 lying on the cottage floor. Mrs. Hamilton testified that Petitioner had his

 own key to the cottage for years and that he had access to use or stay

 there whenever he wanted. (Id. at PageID.78–79.)

       Mrs. Hamilton identified a letter she wrote and sent to Judge

 McBain on November 24, 2013, just before Petitioner’s sentencing. (Id. at

 PageID.79–80.) In that letter, she informed the judge that Petitioner had

 a key to the cottage, the items that he had allegedly attempted to steal

 from the cottage in fact belonged to him, the screen door had been

 removed before the date of the incident, and that her neighbor told her

 the screen on his house had been torn before that date. (Id. at PageID.78–

 80.) (See Letter in Appendix D of Petitioner’s Motion for a New Trial, ECF

 No. 6-17, PageID.1916–1918.)

       Mrs. Hamilton stated she spoke to a police officer before trial and

 informed the officer that Petitioner had his own key to the cottage. The

 officer did not ask Mrs. Hamilton about the missing screen door, so she


                                      11
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2672 Filed 06/15/21 Page 12 of 32




 did not discuss that with him. The police officer did not ask her about the

 items shown in the prosecution’s photographs. (ECF No. 1-2, PageID.80–

 82.)

        Mrs. Hamilton testified that she spoke to Petitioner’s trial counsel

 before the trial and told him that Petitioner had his own key, that she

 had removed the screen door before September 8, and that the property

 in the photos belonged to Petitioner. During the trial, she asked her son’s

 attorney whether he was going to put this information on the record, and

 he responded affirmatively. Mrs. Hamilton was not called to testify

 during the trial. (Id. at PageID.82–83.)

        On cross-examination Mrs. Hamilton acknowledged that she and

 her husband have been sued by the murder victim’s family in connection

 with this incident, and she acknowledged that her testimony at the

 Ginther hearing may have some bearing on that civil suit. (See ECF No.

 6-16, PageID.1788.) Mrs. Hamilton testified on re-direct that the civil

 suit was filed in late 2014, two months before the Ginther hearing. She

 sent the letter to Judge McBain containing the same information about

 Petitioner’s key, the missing screen, and the property in the house in

 November of 2013. (Id. at PageID.84–85.)


                                      12
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2673 Filed 06/15/21 Page 13 of 32




       The other defense witness at the hearing was George Lyons,

 Petitioner’s appointed trial counsel. Lyons testified that Petitioner was

 charged with premeditated murder, and not charged with felony-murder,

 attempted armed robbery, or home invasion. The defense raised at trial

 was insanity due to involuntary intoxication with Adderall. (Id. at

 PageID.90.)

       Mr. Lyons testified that he recalled the prosecution’s opening

 argument which asserted a lack of motive in the case. (Id. at PageID.91.)

 Mr. Lyons stated it was likely, but he could not recall if he asked the

 police officer on the stand if he knew who owned the items shown in the

 photographs taken at the Hamilton cottage. Mr. Lyons testified that he

 had objected to the prosecution’s question to the officer about his theory

 of what happened in the case, and that the officer answered that he

 thought the cottage showed a “classic interrupted home invasion with

 items being placed on the blanket.” Lyons testified that, before the trial,

 he spoke to Petitioner’s parents and was told Petitioner had free access

 to the cottage but could not remember whether the Hamiltons told him

 that Petitioner had a key to the cottage. Mr. Lyons testified that he heard

 nothing from the prosecution about the missing screen door until the


                                      13
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2674 Filed 06/15/21 Page 14 of 32




 evidence was presented at trial and he did not recall discussing the

 missing screen with the Hamiltons. (Id. at PageID.92–93.) Mr. Lyons

 further testified that, before the beginning of the trial, “it did not appear

 to be a major issue …because robbery wasn’t on the table. No one was

 breaking and entering.” Mr. Lyons recalled that the prosecution

 presented evidence of the missing screen at trial, and that the screen on

 a neighbor’s cottage had been sliced. (Id. at PageID.94).

       Mr. Lyons testified that he spoke to Petitioner and his parents

 about the objects shown in the prosecution’s exhibit photos before the

 trial. (Id. at PageID.94–95). He also indicated that the five photos were

 shown to Mrs. Hamilton during the Ginther hearing and he stated “I don’t

 think there was ever any question that the things either belonged to Mike

 or his parents.” (Id. at PageID.96).

       Mr. Lyons recalled that the prosecution’s closing argument alleged

 that Petitioner attempted to break into the neighbor’s cottage, then broke

 into his parents’ cottage and was gathering items to steal for drugs when

 the murder victim and his brother arrived unexpectedly at the cottage.

 (Id. at PageID.96–98). Mr. Lyons also testified that it was proper for the

 prosecution to change their theory of criminal liability during the trial


                                        14
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2675 Filed 06/15/21 Page 15 of 32




 itself but conceded that before the trial he had not anticipated the

 prosecution would assert claims of attempted robbery or home invasion.

 (Id. at PageID.98–99). Mr. Lyons could not recall why he asked the police

 officer in cross-examination if he knew who owned the items shown in

 the photos. He agreed that he recognized during trial that the prosecution

 was changing its theory and that his cross-examination was directly

 related to the officer’s testimony, to which he objected, that it looked as

 if a break-in had occurred at the cottage. (Id. at PageID.100–01).

       Mr. Lyons admitted he did not call Petitioner or Petitioner’s mother

 to testify at the trial. Mr. Lyons acknowledged that evidence that

 Petitioner had his own key to the cottage, that Mrs. Hamilton had

 removed the screen before the date of the shooting, and that most of the

 items shown in the photos from inside the cottage actually belonged to

 Petitioner would not have been damaging to the defense. (Id. at

 PageID.102–04). Mr. Lyons indicated that the Hamilton’s neighbor

 testified about a torn screen at another house. (Id. at PageID.104–05).

       When asked why he did not call Mrs. Hamilton as a witness, Mr.

 Lyons testified that it was a strategic decision. After prepping Mrs.

 Hamilton for potential testimony, Mr. Lyons testified that he decided she


                                      15
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2676 Filed 06/15/21 Page 16 of 32




 would not be a viable or credible witness for the defense as to the insanity

 defense. He also testified that he did not want to expose her to cross-

 examination. (Id. at PageID.105–06). Upon further questioning from the

 judge, Mr. Lyons testified that he was afraid that Mrs. Hamilton’s

 testimony during cross-examination would have undermined the

 insanity defense. (Id. at PageID.106–07).

       On cross-examination, Mr. Lyons characterized the prosecutor who

 tried the case, Katie Hanna–Rezmierski, as a “deadly” cross-examiner.

 (Id. at PageID.108). He could not recall exactly when during the trial

 “when it – it became obvious that their theory – that you guys’ theory was

 morphing.” (Id. at PageID.111).

       The prosecution presented testimony from two witnesses at the

 Ginther hearing. Jared Hopkins is an attorney who started practice in

 2005, was initially an assistant prosecutor in Jackson County, and is now

 a defense attorney who has responsibility to provide trial representation

 to indigent defendants in that County. Mr. Hopkins testified that he was

 not an attorney of record for Petitioner, did not attend much of the trial,

 but assisted Mr. Lyons prior to the trial. Mr. Hopkins helped Mr. Lyons

 prepare Mrs. Hamilton for possible testimony at the trial and agreed with


                                      16
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2677 Filed 06/15/21 Page 17 of 32




 Mr. Lyons’ decision not to call her as a witness. Mr. Hopkins also

 characterized Ms. Hanna–Rezmierski as an aggressive cross-examiner.

 (Id. at PageID.117–20). Mr. Hopkins opined:

       My conclusion was for the defense that Mr. Lyons was going
       to put on[,] she [Mrs. Hamilton] wouldn’t have helped. All she
       would have done was hurt the cause. Like I said, I think she’s
       a very sweet woman and I think she loved her son, but as a
       prosecutor, Katie, I think, and I know I would have, would
       have used that against her on the stand and would have got
       into more of the decline of Mr. Hamilton’s drug use.

 (Id. at PageID.120).

       Mr. Hopkins testified that he was not aware the prosecution would

 change its theory from premeditated to felony-murder; thus, their

 preparation of Mrs. Hamilton did not include any consideration of

 whether Petitioner had a key to the cottage, why the screen door was

 missing, or who owned the items shown in the photos. (Id. at

 PageID.122–23). Mr. Hopkins testified that he would not have been

 concerned, had he been Petitioner’s trial counsel, about the prosecution

 changing their theory in the middle of trial, saying “it was clear that Mr.

 Newton and Ms. Rezmierski were freaking out because they didn’t have

 a motive, so they were grasping at straws…” (Id. at PageID.123). Mr.



                                      17
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2678 Filed 06/15/21 Page 18 of 32




 Hopkins further testified that he thought the felony-murder theory

 “never was an issue” during the trial. (Id. at PageID.124).

       The final witness was Katie Hanna-Rezmierski, one of the two trial

 prosecutors in the case. Ms. Hanna–Rezmierski testified that before the

 trial, neither she nor Mr. Newton, the other prosecutor in this case, came

 up with a robbery motive in the case. They went into the opening

 argument “believing that [they] had no motive.” Ms. Hanna–Rezmierski

 acknowledged that during the trial, the prosecution theory changed, after

 she reviewed the evidence again and saw a quote attributed to Petitioner

 in which he described the victim to the defense expert as “a person who

 looked like he had money.” (Id., PageID.130).

       Ms. Hanna–Rezmeirski stated she interviewed the victim’s brother

 about the jewelry the victim was wearing on the date of the shooting,

 which included a Rolex watch and several valuable rings and necklaces.

 (Id. at PageID.131). The victim drove a “fancy” BMW or Mercedes. Ms.

 Hanna–Rezmeirski testified that this evidence, combined with the

 evidence of the missing screen at the Hamilton’s cottage, the torn screen

 at the neighbor’s cottage, and the items found in the bags inside the

 Hamilton cottage, lead her to believe that Petitioner was engaged in an


                                      18
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2679 Filed 06/15/21 Page 19 of 32




 act of theft from his family’s cottage when Robert Marcyan and his

 brother arrived unexpectedly, and that the subsequent shooting was

 motivated by Petitioner’s intent to rob Mr. Marcyan of his jewelry. (Id. at

 PageID.132–133). Ms. Hanna–Rezmeirski stated that if the defense

 presented evidence to the jury that Petitioner had a key to the family

 cottage, that the screen had been removed before September 8, and that

 the items shown in the photos mainly belonged to Petitioner, she still

 would have presented a robbery motive to the jury because she believed

 the evidence showed Petitioner on that date was a “drug addict” who was

 desperate to get money to buy more drugs. (Id. at PageID.133).

       Ms. Hanna–Rezmeirski testified that she believed the trial

 evidence was “overwhelming” that Petitioner needed money to buy drugs.

 (Id. at PageID.135–37). Ms. Hanna–Rezmeirski also testified that she

 believed that one of the members of the Marcyan family told her Mr. and

 Mrs. Hamilton had revoked Petitioner’s right to use the family cottage.

 Ms. Hanna–Rezmeirski testified that she had hoped that Petitioner’s

 mother would testify. (Id. at PageID.138–139). While the prosecutor was

 testifying, Mrs. Hamilton disrupted the proceedings and was almost

 removed from the courtroom. (Id. at PageID.139).


                                      19
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2680 Filed 06/15/21 Page 20 of 32




       Ms. Hanna–Rezmeirski testified that she spoke to Mr. Newton, who

 gave the opening statement at the trial, about what he was going to say,

 and agreed with him telling the jury that the prosecution did not know

 what the Petitioner’s motive was and that they would not be presenting

 any evidence of a motive. Subsequent to the opening argument, the

 prosecution theory clearly changed. (Id. at PageID.143). Ms. Hanna–

 Rezmeirski testified that she read defense expert Dr. Wendt’s report,

 which included the quote from Petitioner about Mr. Marcyan “looking

 like he had money,” prior to the trial. (Id. at PageID.145). She further

 testified that this quote was in the context of Petitioner telling Dr. Wendt

 he believed he was in a movie, that Mr. Marcyan also was a character in

 that movie, and that Mr. Marcyan’s costume in the movie was that of a

 drug dealer. Ms. Hanna–Rezmeirski asserted she took that one comment

 as an admission by Petitioner that he intended to rob Mr. Marcyan. (Id.

 at PageID.145–47).

       Ms. Hanna–Rezmeirski summarized that even if evidence had been

 presented that Petitioner had permission to enter his family cottage, the

 prosecutor would still have argued robbery as the motive for Petitioner

 to kill Robert Marcyan based on the fact Petitioner was addicted to drugs,


                                      20
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2681 Filed 06/15/21 Page 21 of 32




 had been out of work for weeks, and had told Dr. Wendt that the victim

 looked like he had money (wearing jewelry and driving a BMW). (Id. at

 PageID.155, 159).

       The judge rejected Petitioner’s ineffective assistance of counsel

 claim and his request for a new trial, finding that counsel was not

 ineffective for failing to call Petitioner’s mother as a defense witness as

 follows:

       Ma’am, I’ve had enough. Among other things, I take judicial
       notice of the fact that she [Mrs. Hamilton] can’t hardly
       contain herself even in this hearing. I almost had to have her
       removed. Ms. Rezmierski would have taken her apart on the
       witness stand.

       And we -- we don’t even have a key. Not once has anybody
       shown me that there was ever a key. Now, maybe he did have
       permission. Maybe he had to take the screen off and maybe
       he had to force his way in because he didn’t have a key. It’s
       certainly as logical of an interpretation of the evidence as you
       offered.

       I certainly don’t think that there’s any reasonable probability
       of acquittal based on the fact that the state argued kind of a
       combined home invasion with stuff that really doesn’t look
       very stealable, but ultimately had good strong circumstantial
       evidence of robbery and -- and so, I -- I -- I’m certainly not
       finding any basis on the authority that the defense has cited
       to grant a new trial. The motion for a new trial is denied.



                                      21
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2682 Filed 06/15/21 Page 22 of 32




 (Id. at PageID.185).

 The Michigan Court of Appeals also rejected Petitioner’s claim on his

 appeal of right as follows:

       During its opening statement, the prosecution told the jury
       that it could not provide a motive for the shooting of Robert.
       However, during closing argument, the prosecution argued
       that money was a motive for the shooting. Specifically, the
       prosecution argued that defendant was a drug addict who was
       out of money and that, on September 8, 2012, in order to
       obtain money for his drug habit, defendant attempted to
       break into a neighboring house, broke into his parents’ cottage
       and bagged up items, and shot Robert. Defendant had told Dr.
       Jeffery Wendt that Robert looked like he had money.
       According to defendant, defense counsel was ineffective for
       failing to discover and present evidence that a screen on the
       neighboring house was torn before the day of the shooting,
       that the window screen was missing from the cottage because
       it had been sent for repairs, that defendant had a key to the
       cottage, and that the items in bags in the cottage belonged to
       defendant. Defendant claims that defense counsel should
       have called his mother, Bernadette Hamilton, to testify to
       these facts.

       Decisions regarding whether to call witnesses are presumed
       to be matters of trial strategy. Assuming without deciding
       that defense counsel should have been aware that the
       prosecution changed its theory regarding motive during trial
       and that defense counsel knew or should have known of the
       facts that defendant claims would have been testified to by
       Bernadette, defense counsel’s performance in failing to call
       Bernadette as a witness to prevent the prosecution from

                                      22
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2683 Filed 06/15/21 Page 23 of 32




       arguing that defendant had engaged in larcenous conduct on
       September 8, 2012, did not fall below objective standards of
       reasonableness.

       At the evidentiary hearing, defense counsel testified that he
       had a strategic reason for not calling Bernadette as a witness.
       He did not believe that Bernadette would make a credible
       witness, and Bernadette would be subject to vigorous cross-
       examination, in which the prosecution could elicit testimony
       that would undermine the insanity defense. Jared Hopkins,
       who played the prosecutor in mock cross-examinations of
       Bernadette, testified that Bernadette could not have helped
       the defense that defense counsel planned; she would only hurt
       it. In addition, he explained that the prosecution would have
       used Bernadette’s affection for defendant against Bernadette
       and would have gotten into defendant’s past drug use with
       Bernadette. Testimony by Mary Hanna–Rezmierski, one of
       the prosecutors, at the evidentiary hearing, as well as
       statements by the trial court, confirm that defense counsel
       had a valid strategic reason for not calling Bernadette as a
       witness. Hanna–Rezmierski testified that she wanted
       Bernadette to testify because there were fertile areas for her
       to explore on cross-examination, including defendant’s mental
       health and addiction issues. The trial court, upon watching
       Bernadette at the evidentiary hearing, stated that Hanna–
       Rezmierski would have taken Bernadette apart on cross-
       examination.

       Admittedly, defense counsel made the decision not to call
       Bernadette as a witness before trial commenced. Even after
       the prosecution’s change in theory regarding motive, defense
       counsel’s strategic reasons for not calling Bernadette as a
       witness remained valid. Although Bernadette could have
       offered testimony that rebutted the prosecution’s theory that
                                      23
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2684 Filed 06/15/21 Page 24 of 32




       defendant engaged in larcenous conduct on September 8,
       2012, there remained the dangers that the jury would not
       view Bernadette as a credible witness and that the
       prosecution, through its cross-examination of Bernadette,
       would elicit testimony that would undermine the insanity
       defense. Where the only defense asserted to the charged
       crimes was that defendant was legally insane and where there
       was a danger that Bernadette, if she testified, would give
       testimony that undermined the defense, defendant has failed
       to overcome the strong presumption that defense counsel’s
       performance in not calling Bernadette as a witness was sound
       trial strategy. Accordingly, defendant has failed to show that
       defense counsel’s performance fell below objective standards
       of reasonableness.

 People v. Hamilton, 2016 WL 514288, at *2–3 (internal citations omitted).

       The Michigan Court of Appeals’ rejection of Petitioner’s ineffective

 assistance of counsel claim was reasonable, precluding habeas relief. This

 is not a case where trial counsel failed to consider Mrs. Hamilton as a

 possible defense witness or to interview her before trial. Petitioner’s trial

 counsel met with Mrs. Hamilton and even had another attorney, Mr.

 Hopkins, play prosecutor and cross-examine Mrs. Hamilton. Mr. Lyons

 testified that after meeting with Mrs. Hamilton, he did not believe that

 she would make a credible witness and would even undermine the

 insanity defense that Petitioner advanced at trial. Both Mr. Lyons and

 Mr. Hopkins feared that Mrs. Hamilton would undercut the insanity

                                      24
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2685 Filed 06/15/21 Page 25 of 32




 defense under cross-examination from the prosecutor, particularly on

 issues relating to Petitioner’s history of drug addiction, which would have

 undermined Petitioner’s insanity defense because voluntary intoxication

 is not a defense, Mich. Comp. Laws § 768.37, nor can it be used to show

 insanity, Mich. Comp. Laws § 768.21a(2).

       The Michigan Court of Appeals’ determination that trial counsel’s

 failure to call Mrs. Hamilton to testify did not amount to deficient

 performance that prejudiced the result of the trial, but was a strategic

 decision based on an assessment of the witness’ credibility, was a

 reasonable application of Strickland, precluding habeas relief. See

 McConer v. Burt, 795 F. App’x 329, 332 (6th Cir. 2019); see also Cathron

 v. Jones, 77 F. App’x 835, 839 (6th Cir. 2003) (counsel was not ineffective

 in failing to call alibi witnesses to testify in defense of defendant at his

 second trial, even though they had testified at his first trial, where

 counsel was aware of witnesses and knew precisely to what each would

 testify and how credible each was as a witness, thus leading to the

 presumption that counsel’s decision to omit their testimony was trial

 strategy).




                                      25
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2686 Filed 06/15/21 Page 26 of 32




       The Michigan Court of Appeals’ decision is buttressed by the trial

 judge’s determination at the Ginther hearing that he did not believe that

 Mrs. Hamilton would have made a good witness, even noting that she

 had made an outburst from the spectator section of the courtroom while

 Ms. Hanna–Remeirski testified during the Ginther hearing.

       While the ultimate question of ineffective assistance of counsel is a

 mixed question of law and fact, the factual findings of state courts

 underlying such an analysis are accorded the presumption of correctness

 in federal habeas proceedings. See Abdur’Rahman v. Bell, 226 F.3d 696,

 702 (6th Cir. 2000). This is particularly so where credibility

 determinations are involved. See e.g. Mix v. Robinson, 64 F. App’x 952,

 956 (6th Cir. 2003). The presumption of correctness “also applies to those

 implicit findings of fact that are inherent in [a state court’s] resolution of

 conflicting evidence.” McPherson v. Woods, 506 F. App’x 379, 387 (6th

 Cir. 2012). In order to overturn this presumption of correctness, a habeas

 petitioner must either show that the record as a whole did not support

 the factual determination or he must prove by clear and convincing

 evidence that the factual determination was erroneous. See Poole v.

 Perini, 659 F.2d 730, 736 (6th Cir. 1981). In denying Petitioner’s


                                      26
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2687 Filed 06/15/21 Page 27 of 32




 ineffective assistance of counsel claim, the trial judge concluded, based

 on his observations of Mrs. Hamilton at the Ginther hearing, that counsel

 was not ineffective for concluding that she would not have made a good

 witness and would not have changed the outcome of the case. Petitioner

 presented no evidence to this Court to rebut the trial judge’s credibility

 finding.

       Furthermore, although not specifically discussed by the Michigan

 Court of Appeals in its decision, there were other reasons to reject

 Petitioner’s ineffective assistance of counsel claim. Under § 2254(d), “a

 habeas court must determine what arguments or theories supported

 or...could have supported, the state court’s decision; and then it must ask

 whether it is possible fair-minded jurists could disagree that those

 arguments or theories are inconsistent with the holding in a prior

 decision” of the Supreme Court. Harrington, 562 U.S. at 102.

       Although defense counsel did not call Mrs. Hamilton to rebut the

 prosecution’s theory that Petitioner shot the victim in the process of an

 armed robbery or theft, the parties at the Ginther hearing stipulated that

 defense counsel cross-examined Sergeant Watson on the second day of

 trial about whether he knew who owned the items in the cottage.


                                      27
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2688 Filed 06/15/21 Page 28 of 32




       Defense counsel did, in fact, cross-examine Sergeant Scott Watson

 twice during the trial in an attempt to rebut Sergeant Watson’s theory

 that this was a robbery gone bad. Sergeant Watson admitted that he did

 not know who the DVDs found in the bag belonged to and did not know

 whether the DVDs belonged to Petitioner or his parents. (ECF No. 6-8,

 PageID.700.) Defense counsel obtained an admission from Sergeant

 Watson that he never inquired whether Petitioner had a key to his

 parents’ cottage, nor did Watson inquire into whether Petitioner had free

 access to the cottage. (Id. at PageID.702.) Watson admitted he did not

 inquire who the DVD players found at the cottage belonged to. (Id. at

 PageID.707.)

       When Sergeant Watson was called later in rebuttal, defense counsel

 obtained an admission from Sergeant Watson that he made no attempt

 to determine the source of the money recovered from Petitioner at the

 time of arrest. Sergeant Watson admitted that he had no information

 from his discussions with the murder victim’s brother that Petitioner had

 taken anything from the murder victim. (ECF No. 6-13, PageID.1512.)

 Sergeant Watson also admitted that he had no idea when the screen from




                                      28
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2689 Filed 06/15/21 Page 29 of 32




 the cottage had been removed or who had done taken it out. (Id. at

 PageID.1512–13.)

       In his closing argument, defense counsel argued that there was no

 discussion of an armed robbery by the prosecution when the incident

 initially occurred, which was thirteen months before trial. (ECF No. 6-

 14, PageID.1669–70.) Counsel called the armed robbery theory a “red

 herring” and argued that the prosecutor would have charged Petitioner

 with armed robbery if they believed the evidence supported the charge.

 (Id. at PageID.1673.) Counsel later argued that Sergeant Watson had no

 proof that Petitioner had committed a home invasion and that Petitioner

 had not been charged with home invasion. (Id. at PageID.1682.)

       Trial counsel’s decision to cross-examine Sergeant Watson to

 impeach his robbery and theft theory, rather than calling Mrs. Hamilton

 to impeach this theory, is a reasonable trial strategy that defeats

 Petitioner’s ineffective assistance of counsel claim. See United States v.

 Munoz, 605 F.3d 359, 378 (6th Cir. 2010) (counsel not ineffective for

 failing to present character witnesses on behalf of the defendant when he

 elicited favorable character evidence about the defendant from the

 government’s star witness); Shaba v. United States, 721 F. Supp. 132,


                                      29
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2690 Filed 06/15/21 Page 30 of 32




 136 (E.D. Mich. 1989), aff’d, 896 F.2d 554 (6th Cir. 1990) (defense

 counsel’s failure to call defendant’s brother to testify concerning his prior

 food stamp violations was not ineffective assistance of counsel, where

 testimony expected from brother was elicited through cross-examination

 of the government’s informant).

       Petitioner was not prejudiced by counsel’s failure to call Mrs.

 Hamilton to rebut Sergeant Watson’s theory that the shooting took place

 during a robbery or home invasion because Mrs. Hamilton’s proposed

 testimony was cumulative of other evidence in support of Petitioner’s

 argument that there was no evidence that Petitioner was committing a

 home invasion or armed robbery at the time of the shooting. Wong v.

 Belmontes, 558 U.S. at 22-23; see also United States v. Pierce, 62 F.3d

 818, 833 (6th Cir. 1995); Johnson v. Hofbauer, 159 F. Supp. 2d 582, 607

 (E.D. Mich. 2001). In this case, the jury had significant evidence

 presented to it to call into question Sergeant Watson’s theory. Because

 the jury was “well acquainted” with evidence that would have supported

 Petitioner’s argument that there was no evidence that a home invasion

 or armed robbery took place, additional evidence in support of




                                      30
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2691 Filed 06/15/21 Page 31 of 32




 Petitioner’s defense “would have offered an insignificant benefit, if any

 at all.” Wong, 558 U.S. at 23.

 IV. Certificate of Appealability

       Petitioner is required to obtain a certificate of appealability (COA)

 in order to appeal the Court’s decision. See 28 U.S.C. § 2253(c)(1)(a); Fed.

 R. App. P. 22(b). A certificate of appealability may issue “only if the

 applicant has made a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). Reasonable jurists would not debate the

 correctness of the Court’s ruling. Therefore, the Court will deny a

 certificate of appealability.

       An appeal from this decision cannot be taken in good faith. See Fed.

 R. App. P. 24(a). Accordingly, the Court denies Petitioner leave to proceed

 in forma pauperis on appeal. See 28 U.S.C. § 1915(a)(3).

    IV.    Conclusion and Order

       For the reasons set forth above, the petition is DENIED AND

 DISMISSED WITH PREJUDICE and a certificate of appealability is

 DENIED. Petitioner is DENIED leave to appeal in forma pauperis on

 appeal.

       IT IS SO ORDERED.


                                      31
Case 5:19-cv-12619-JEL-PTM ECF No. 11, PageID.2692 Filed 06/15/21 Page 32 of 32




 Dated: June 15, 2021                      s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge




                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on June 15, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ




                                      32
